Title: From John Adams to John Quincy Adams, 13 April 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy April 13. 15

Inclosed I Send by your Sons, a little Information concerning the Fisheries.
In tears for the loss of your Aunt Peabody; in too much Apprehension for tears at the Embarkation of your Sons which is to be next Sunday, and almost in tears of Indignation, at the Ignorance, and Insensibility of my dear New England, I Send you the inclosed Papers relative to the Fisheries.
I will continue to collect for you. But the Fisheries are a Mystery. They are a Monopoly. There is a Reluctance to explain and inform. I could explain: but I have not Eyes nor hands. The Fisheries are as little understood in New England and as ignorantly estimated by all but a dozen or two of the knowing ones, as they are in Otaheite. If the subject were once laid before the Public in Pamphlets and Newspapers, New ENgland would be worse War hawkes than were ever Seen in Kentucky or New orleans.
You will be overwhelmed, with Newspapers &c. But you must continue to resolve political questions as you have done and still do questions of Geometry and Algebra.
The Fisheries must not be touched. War, eternal War will be the Consequence of the least departure from the Treaty of 1783. We are anxious beyond your conception, for your Wife and Child. We have heard nothing, Since the Signature of Peace and the next day
A.